Citation Nr: 0316011	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-11 992A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma





THE ISSUE

Whether the appellant is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.





ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from September 1993 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran's case was remanded for 
additional development in December 2002.  It is again before 
the Board for appellate review.

FINDINGS OF FACT

1.  The veteran first entered on active duty after June 30, 
1985, with an initial enlistment of four years; he entered 
military service on September 10, 1993.

2.  The veteran did not serve his initial four-year obligated 
period of active duty prior to his Honorable Discharge on 
October 12, 1995.

3.  The veteran was discharged due to unsatisfactory 
performance, as documented in his military personnel records 
and reported on his DD 214.

4.  The veteran was not discharged or released from active 
duty because of a service-connected disability, a preexisting 
medical condition not characterized as a disability, for 
hardship, for convenience of the Government after completing 
30 months of a three-year enlistment, involuntarily for 
convenience of the Government as a result of a reduction in 
force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct but which interfered with his performance 
of duty.




CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  38 U.S.C.A. §§ 3011, 3012 (West 2002); 
38 C.F.R. §§ 21.7040, 21.7042, 21.7044 (2002) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, through his several statements and 
congressional correspondence, that he enlisted in the service 
for the education benefits.  He said that he failed his 
career development course on two occasions.  He was then left 
with a choice of remaining in the service with no opportunity 
for promotion and finishing his enlistment, or being 
discharged to attend college.  He said that he consulted 
several military superiors and was told he would receive his 
"GI bill" benefits if he was discharged as long as he had 
paid his initial $1200 and had an honorable discharge.  He 
said he elected to be discharged.

The veteran originally enlisted in the United States Air 
Force for four years.  He began his active service in 
September 1993.  He served on active duty until he was given 
an Honorable Discharge on October 12, 1995.  The reason for 
discharge reported in his military personnel records and set 
forth on his DD 214 was for unsatisfactory performance.  The 
veteran served less than 30 months on active duty.

The information regarding the veteran's term of enlistment, 
length of service and type of discharge was provided by 
Department of Defense data as well as his DD 214.  Moreover, 
the RO obtained the veteran's military records pertaining to 
his administrative separation.  Those records further confirm 
that he enlisted for four years but was discharged for 
unsatisfactory performance after serving less than 30 months 
of continuous active duty.  

The veteran has applied for basic educational assistance 
under the provisions of 38 U.S.C. Chapter 30, which provides, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service.  38 
U.S.C.A. § 3001 (West 2002).

The program is available to individuals who meet certain 
criteria of basic eligibility, including active duty during 
certain prescribed dates and not preceding certain prescribed 
dates, or meeting certain other exceptional criteria.  See 38 
U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 21.7040, 21.7042, 
21.7045 (2002).

During the pendency of the veteran's appeal, on November 1, 
2000, Congress revised the law governing, in pertinent part, 
eligibility for educational assistance benefits under Chapter 
30.  See Veterans Benefits and Health Care Improvement Act of 
2000 (Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822 
(2000).  Regulations implementing the changes were 
promulgated in November 2000.  65 Fed. Reg. 67,265-67,266 
(Nov. 9, 2000).  However, section 103(a)(1)(A) was 
subsequently amended by of the Veterans' Survivor Benefits 
Improvement Act of 2001, Pub. L. No. 107-14, § 7(a)(1), 115 
Stat. 31, 32 (2001).  These Acts and the implementing 
regulations do not substantively change the law with respect 
to the veteran's claim.  Therefore, neither the prior nor 
amended version of the applicable law is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Specifically, in pertinent part, to be eligible for Chapter 
30 benefits, an individual must have first become a member of 
the Armed Forces or first entered on active duty as a member 
of the Armed Forces after June 30, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(A) (West 2002).  The individual also must have 
served an obligated period of active duty.  In the case of an 
individual with a three-year or more period of obligated 
service, the individual must have completed not less than 
three years of continuous active duty.  38 U.S.C.A. § 
3011(a)(1)(A)(i)(II) (West 2002).  

In applying the law to the facts of this case, the veteran 
clearly first became a member of the Armed Forces and entered 
onto active duty after June 30, 1985.  Unfortunately, the 
veteran did not complete his four-year period of obligated 
service from September 10, 1993.  Nor did the veteran 
complete three years of continuous active duty.  In short, 
the veteran has not satisfied the necessary criteria to 
establish eligibility for the benefit sought.  

The Board has considered the remaining provisions of 
38 U.S.C.A. § 3011 for possible application; however, there 
is no evidence that the veteran was discharged or released 
from active duty either for a service-connected disability, 
for a medical condition which preexisted the individual's 
service on active duty and which VA determined was not 
service-connected, for hardship, involuntarily for 
convenience of the government as a result of a reduction in 
force as determined by the Secretary of the military 
department concerned, or for a physical or mental condition 
that was not characterized as a disability and did not result 
from the individual's own willful misconduct but did 
interfere with the individual's performance of duty.  
Accordingly, there is no basis to establish eligibility for 
the claimed benefits.

The Board notes that, in addition to the above, pursuant to 
38 U.S.C.A. § 3011(a)(1)(B) (West 2002), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  To convert Chapter 34 benefits to Chapter 
30 benefits, a veteran must have served on active duty at any 
time during the period between October 19, 1984, and July 1, 
1985, and have continued on active duty without a break in 
service for three years after June 30, 1985, or have been 
discharged after June 30, 1985, for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, for hardship, for convenience of the 
government after serving 30 months of a three-year 
enlistment, involuntarily for convenience of the government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of his own willful misconduct.  38 U.S.C.A. 
§ 3011(a)(1)(B); 38 C.F.R. § 21.7044(a) (2002).

Given that the veteran's dates of service do not fall within 
the requisite period, there is no basis to establish 
eligibility for Chapter 30 benefits under 38 U.S.C.A. 
§ 3011(a)(1)(B).

The veteran may also establish eligibility by showing that he 
first became a member of the Armed Forces after June 30, 
1985, served an obligated period of active duty of at least 
two years of continuous active duty in the Armed Forces, was 
discharged honorably from this period of service, and 
beginning within one year after completion of this service, 
served at least four years of continuous duty in the Selected 
Reserve.  38 U.S.C.A. § 3012(a)(1)(A); 38 C.F.R. § 
21.7044(b).  As previously noted, the veteran first became a 
member of the Armed Forces after June 30, 1985 and did serve 
more than 20 continuous months.  However he did not become a 
member of the Selected Reserve upon his discharge in October 
1995.  Therefore, the veteran cannot establish eligibility 
under 38 U.S.C.A. § 3012(a)(1)(A).

In light of the foregoing, the veteran clearly is not 
eligible for Chapter 30 benefits.  He was discharged from his 
first period of service for unsatisfactory performance.  He 
served less than the required 36 continuous months of a four-
year enlistment.  He was not discharged for any of the 
qualifying reasons that could serve as a separate means of 
establishing eligibility.  

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are specific.  Based on 
the foregoing, the Board finds that there is no legal basis 
to find the veteran eligible for educational assistance 
benefits under Chapter 30.  Therefore, the veteran's claim 
must be denied.

The Board notes that it directed that the RO consider 
additional statutory and regulatory provisions for possible 
application in this case at the time of the December 2002 
remand.  Specifically, the Board pointed to 38 U.S.C.A. 
§ 3018A (West 2002) and 38 C.F.R. § 21.7045 (2002).  Upon 
further review, the Board finds that those provisions are not 
applicable in this case as they pertain to the ability of an 
individual to enroll in an educational assistance program.  
The veteran did enroll in the Chapter 30 program upon his 
enlistment.  The issue in this case involves whether he 
satisfied the criteria to be entitled to the benefits.  As 
determined above, he has not met the criteria.

The veteran contends that he was misinformed by various 
personnel regarding his eligibility status and that he 
elected to accept his discharge because he was told he would 
still be eligible for education benefits; however, that fact 
alone is insufficient to confer eligibility under Chapter 30.  
In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that the remedy for breach 
of any obligation to provide accurate information about 
eligibility before or after discharge cannot involve payment 
of benefits where the statutory eligibility requirements for 
those benefits are not met.  Harvey v. Brown, 6 Vet. App. 
416, 424 (1994); see also McTighe v. Brown, 7 Vet. App. 29, 
30 (1994) (holding that because the payment of government 
benefits must be authorized by statute, the fact that a 
veteran may have received erroneous advice from a government 
employee cannot be used to estop the government from denying 
benefits).

The Board further notes that, during service, the veteran 
paid $1,200 to participate in the Chapter 30 program.  
However, for the purpose of providing additional information 
on this matter, the Board notes that applicable law governing 
the reduction of basic pay to establish Chapter 30 
educational assistance specifies that the basic pay of any 
individual shall be reduced by $100 for each of the first 12 
months that such individual is entitled to such pay, and that 
any amounts by which the basic pay of an individual is 
reduced shall revert to the Treasury and shall not be 
considered to have been received or to be within the control 
of any such individual.  38 U.S.C.A. § 3011(b).  See also OPM 
v. Richmond, 496 U.S. 414, 424 (1990) (holding that the 
payments of money from the Federal Treasury are limited to 
those authorized by statute).

Moreover, in an advisory opinion from the VA's Office of 
General Counsel, it was indicated that where an individual 
did not meet the Chapter 30 eligibility criteria, the 
individual was not legally a Chapter 30 participant and 
reduction of basic pay by $1,200 was contrary to statutory 
authority and erroneous.  That notwithstanding, VA does not 
have any control over the monies reduced from a service 
member's basic pay nor the statutory authority to return that 
money.  Instead, each specific branch of the Armed Forces is 
responsible for the restoration of funds.  VAOPGCADV 13-93.  
Thus, VA has no legal authority to refund the veteran's 
contributions.  Rather, it is more appropriate for the 
veteran to address his dispute regarding refund directly to 
the service department, an entity separate from VA.

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Here, it is not the factual evidence that is dispositive of 
this appeal, but rather the interpretation and application of 
the governing statute.  In cases such as this, where the 
disposition is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1999) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit going to 
the appellant).  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  The appeal is without 
legal merit and further development or analysis would not be 
productive.  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001); see also Sabonis, supra.  


ORDER

Entitlement to basic eligibility for educational assistance 
benefits pursuant to 38 U.S.C.A. Chapter 30 is not warranted, 
the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

